Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Venturino on March 17, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
	Claim 65, at line 3, after “processing”, – solution – is inserted.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the features of the independent claims 62, 64, or 79 wherein a nanostructure consisting of a first metal and a semiconductor material, with an oxide layer on the semiconductor material, is patterned by immersing in a processing solution comprising at least one etchant, at least one reducing agent, and at least one metal source of a second metal, wherein the contacting causes self-processing involving selective etching of the oxide layer solely at the region at the vicinity of the junction to form an oxide-free region and selective deposition of at least one second metal from said at least one metal source of the second metal selectively at the oxide-free region by self-limiting reactions such that the process provides the nanostructure to have growth of the second metal confined to the region at the vicinity of the junction. 
The closest prior art is Yasseri, US 2008/0081388 A1, Kamins, US 2008/0088899 A1, and Seok, US 2016/0079452 A1.
Yasseri teaches depositing a metal onto a surface of a nanostructure that is formed from materials including semiconductors (abstract and 0053), and also removing oxide from the semiconductor material (0045 and 0053). They teach that a native oxide or a non-native oxide is removed from the nanowire or nanostructure surface, indicating that the semiconductor material will comprise a region having an oxide layer (0045). They teach that the nanostructure is immersed in an enhanced deposition solution containing an enhancer that is an oxide etchant, a reducing agent, a 
	Yasseri does not teach that the nanostructure has a metal-semiconductor junction prior to contacting the nanostructure in solution or that contacting causes self-processing involving selective etching of the oxide layer solely at the region at a vicinity of the junction to form an oxide-free region. Yasseri does teach that the nanowires may be silicon or germanium (see for e.g. 0053).
Kamins provides the suggestion to modify Yasseri to have grown the semiconductor nanowires such as silicon and germanium nanowires by metal-catalyzed growth using one or more of a vapor-liquid-solid technique and a vapor-solid technique where a nanoparticle catalyst is formed on a surface from which the nanowire is to be grown and a gas mixture comprising a precursor nanowire material is provided (0024). They teach that the nanoparticle catalyst accelerates decomposition of the precursor 
Yasseri in view of Kamins does not indicate that the metal will deposit selectively near the metal-semiconductor junction.
Seok provides a metallic nanostructure that is placed in contact with a surface of the semiconductor substrate (abstract, 0013, 0036, and Fig. 1). They teach using metal-assisted-chemical (MAC) etching to form light-receiving elements (0017). They teach that when a semiconductor substrate on which a metallic nanostructure is deposited is immersed in an etchant containing an oxidant and an oxide remover, selective etching and dissolution of the semiconductor substrate occurs at the interface between the metal catalyst and the semiconductor substrate (0053). Therefore, Seok suggests that etching of a semiconductor oxide will occur selectively at the interface between a metal-semiconductor junction because the metal will catalyze the etching of the oxide to provide the resulting deposition of the metal as described by Yasseri, i.e. the etching/deposition steps described by Yasseri will occur selectively at the metal-
Therefore, Yasseri, Kamins, and Seok do not indicate that, without masking, the growth of the metal material will be limited to the vicinity of a metal-semiconductor junction by self-limiting reactions and etching solely at the vicinity of the junction because in the process of Yasseri metal continues to grow over the nanostructure and while Seok indicates that metal preferentially deposits at a metal-semiconductor junction, the preferential deposition would be expected to continue to occur over the nanostructure. Therefore, the claims are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718